IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-40666
                          Summary Calendar


SHAUN HEIDEN,

                                            Plaintiff-Appellant,

versus

HERBERT SCOTT; ET AL,

                                            Defendants,

HERBERT SCOTT, Warden;
ERIC NOONAN, Director, Classification;
RAYMOND THOMPSON; JERRY WHITTEN;
JEFFREY JEFFCOAT,

                                            Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:96-CV-626
                        - - - - - - - - - -

                            July 27, 1999

Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Shaun Heiden, Texas prisoner # 657252, appeals the summary-

judgment dismissal of his 28 U.S.C. § 1983 civil rights lawsuit

alleging that various prison officials (collectively referred to

as “the defendants”) were deliberately indifferent to his safety

by failing to protect him from sexual abuse by other inmates.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-40666
                                 -2-

Heiden raises the following arguments: 1) the magistrate judge

improperly resolved factual disputes in granting summary

judgment; 2) the defendants should have known that he dropped his

first complaint of sexual assault out of duress; 3) Jerry

Whitten, who chaired one of the classification hearings held to

consider transferring him to safekeeping, and Wardens Herbert

Scott and Raymond Thompson were aware he needed protection and

failed to act; 4) his current status on safekeeping “provides

vindication” of his claims; and 5) the defendants’ investigations

regarding his allegations of sexual assault were insufficient.

     Heiden failed to brief any argument in connection with his

claims against Jeffrey Jeffcoat or in connection with the

magistrate judge’s partial dismissal of his lawsuit, pursuant to

28 U.S.C. § 1915(e), and those claims are therefore abandoned.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Fed.

R. App. P. 28(a).    Heiden has also abandoned his claims against

Eric Noonan by raising them for the first time in his reply

brief.    See United States v. Jackson, 50 F.3d 1335, 1340 n.7 (5th

Cir. 1995).

     We have reviewed the record and the briefs submitted by the

parties and conclude that the magistrate judge did not commit any

reversible error.    See Farmer v. Brennan, 511 U.S. 825, 847

(1994); see also Neals v. Norwood, 59 F.3d 530, 533 (5th Cir.

1995).     Accordingly, his judgment is AFFIRMED.   Heiden’s motions

for the appointment of counsel and to certify expert witness are

DENIED.

     AFFIRMED; MOTIONS DENIED.